                 Case 2:05-mc-02025 Document 836 Filed 07/05/21 Page 1 of 27




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA


  ELIZABETH HEILMAN, individually and on                 )
  behalf of all others similarly situated,               )
                                                         ) Civil Action No.
                  Plaintiff,                             )
                                                         )
           v.                                            )
                                                         ) CLASS ACTION
  KONINKLIJKE PHILIPS N.V., PHILIPS                      )
  NORTH AMERICA LLC, and PHILIPS RS                      )
  NORTH AMERICA LLC,                                     )
                                                         )
                  Defendants.                            )
                                                         )


                                              COMPLAINT

            Plaintiff Elizabeth Heilman, individually and on behalf of all others similarly situated, by

 and through her attorneys, alleges as follows:

 I.         NATURE OF THE ACTION AND INTRODUCTION

            1.      This is a class action lawsuit brought against Defendants Koninklijke Philips N.V.,

 Philips North America LLC, and Philips RS North America LLC (collectively “Philips” or

 “Defendants”) by Plaintiff on behalf of herself and all other similarly situated consumers who

 purchased certain CPAP/BiPAP machines or ventilators manufactured and sold by Defendants.

           2.      Philips manufactures and sells medical equipment products. These products include

Continuous Positive Airway Pressure (“CPAP”) and Bilevel Positive Airway Pressure (“BiPAP”)

machines, which are used in the treatment of sleep apnea, and ventilators, which treat respiratory

failure.
             Case 2:05-mc-02025 Document 836 Filed 07/05/21 Page 2 of 27




       3.      On June 14, 2021, Philips announced a recall of many of its CPAP/BiPAP machines

and its ventilators because they suffer from a defect which could result in serious injury, permanent

impairment, and even be life-threatening.

       4.      These products contain polyester-based polyurethane (“PE-PUR”) foam which is

used to minimize the sound produced by the devices. According to Philips, this PE-PUR foam can

deteriorate over time, causing it to break down. When the foam breaks down, small foam particles

and gases can be inhaled or ingested though use of the devices which assist patients with respiration.

The foam may emit volatile organic compounds, which when inhaled, can result in serious adverse

health effects, including cancer.

       5.      Unfortunately for patients, Philips has known about these dangers for years but did

nothing to warn patients or doctors until recently.

       6.      Furthermore, despite the recall, Philips is still not actually repairing or replacing

affected devices, which many patients rely upon on a daily basis to treat serious medical conditio ns.

Since Philips is now telling patients it is not safe to use these devices, but many patients rely on

them to treat serious health conditions, Philips leaves many patients with no safe option but to pay

full price for a newer version.

        7.      Plaintiff purchased a Philips device included in the recall. Plaintiff would not have

purchased the device or would have paid less for it if she had known about the foam problems and

potential health hazards.

        8.       As a result of Philips’s unfair, deceptive, and/or fraudulent business practices,

owners of these devices, including Plaintiff, have suffered an ascertainable loss, injury in fact, and

otherwise have been harmed by Philips’s conduct.




                                                      2
             Case 2:05-mc-02025 Document 836 Filed 07/05/21 Page 3 of 27




II.     THE PARTIES

        A.      PLAINTIFF

       9.       Plaintiff Elizabeth Heilman is a citizen and resident of Virginia.

       10.      Plaintiff purchased a Respironics DreamStation CPAP machine approximately three

years ago through Comprehensive Sleep Care Center in Northern Virginia.

       11.      Prior to learning about the recall, Plaintiff used her CPAP machine every night at

the advice of her doctor.

       12.      Upon learning of the recall, Plaintiff contacted Philips and confirmed her CPAP

machine was included in the recall.

       13.      Plaintiff consulted with her doctors and has ordered a new machine, which she will

have to pay for out of her health insurance deductible.

       14.      Plaintiff would not have purchased the DreamStation machine if she had known it

was defective. Plaintiff seeks a refund, reimbursement for the replacement, and all other appropriate

damages for all the injuries she has suffered as a result of her defective DreamStation.

        B.      DEFENDANTS

       15.      Koninklijke Philips N.V. is a Dutch multinational company headquartered in

Amsterdam, Netherlands, and is the parent company of Philips North America LLC and Philips RS

North America LLC.

       16.      Defendant Philips North America LLC is a Delaware company with its principa l

place of business in Cambridge, Massachusetts.

       17.      Defendant Philips RS North America LLC (formerly Respironics, Inc.) is a

Delaware company with its headquarters and principal place of business in Murrysville,

Pennsylvania.



                                                   3
               Case 2:05-mc-02025 Document 836 Filed 07/05/21 Page 4 of 27




       18.       At all relevant times, each Defendant acted in all aspects as the agent and alter ego

of each other, and reference to “Philips” or “Defendants” herein refers to each and every Defendant

individually and collectively.

                                 III.   JURISDICTION AND VENUE

       19.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 of the Class

Action Fairness Act of 2005 because: (i) there are 100 or more class members, (ii) there is an

aggregate amount in controversy exceeding $5,000,000, exclusive of interest and costs, and (iii)

there is minimal diversity because at least one plaintiff and one defendant are citizens of differe nt

states. This Court also has supplemental jurisdiction over the state law claims pursuant to 28 U.S.C.

§ 1367.

       20.       Venue is proper because Philips RS North America LLC (formerly Respironics,

Inc.) is headquartered in and regularly conducts business in this District and because a substantia l

part of the events or omissions giving rise to the claim occurred in this District.

IV.       FACTUAL ALLEGATIONS

          A.      CPAP AND BIPAP MACHINES AND VENTILATORS

       21.       CPAP and BiPAP machines and ventilators are all used to treat serious respiratory

conditions by helping patients to breathe.

       22.       CPAP and BiPAP machines are used primarily as treatment for sleep apnea.

       23.       Sleep apnea (sometimes called obstructive sleep apnea) is a disorder in which

breathing is disturbed temporarily during sleep. Breathing may stop or become very shallow. These

periods are called “apneas,” and they may be associated with fatigue, daytime sleepiness,

depression, interrupted sleep, or snoring, among other symptoms. Serious cases can lead to




                                                   4
                Case 2:05-mc-02025 Document 836 Filed 07/05/21 Page 5 of 27




hypertension, heart attack, or stroke, among other medical ailments. It is estimated that over 25

million Americans suffer from sleep apnea. 1

       24.        CPAP therapy is the most common treatment for sleep apnea. In CPAP therapy, a

machine delivers a flow of air through a mask over the nose or mouth, which increases air pressure

in the throat so that the airway does not collapse during inhalation. CPAP therapy assists breathing

during sleep and can successfully treat sleep apnea. According to the Mayo Clinic, “CPAP is the

most consistently successful and most commonly used method of treating obstructive sleep apnea.”

       25.        BiPAP machines and Automatic Positive Airway Pressure (APAP) machines are

similar devices that also treat sleep apnea. BiPAP machines use two different pressures, one for

inhaling and one for exhaling. APAP machines adjust pressure automatically during the night as

needed.

       26.        CPAP, BiPAP and APAP machines all consist of a main unit which connects to a

facemask via an air hose. A patient will typically place the main unit on a nightstand and then wear

the mask in bed while sleeping.

          27.     The following images show the general components and typical use of these

machines:




1 See The American Academy of Sleep Medicine, Rising prevalence of sleep apnea in U.S.
threatens public health, available at https://aasm.org/rising-prevalence-of-sleep-apnea- in-u-s-
threatens-public-health/ (last visited July 3, 2021).
                                                 5
             Case 2:05-mc-02025 Document 836 Filed 07/05/21 Page 6 of 27




       28.     Sleep apnea patients typically use these machines every night when they sleep.

Symptoms may return quickly without continued use.

       29.     Unlike CPAP and BiPAP machines, ventilators (sometimes called mechanica l

ventilators or breathing machines) are used to treat respiratory failure.

       30.     Respiratory failure is a condition in which a patient has difficulty breathing or

getting enough oxygen into his or her blood. Many underlying conditions can cause respiratory



                                                   6
              Case 2:05-mc-02025 Document 836 Filed 07/05/21 Page 7 of 27




failure, including physical trauma, sepsis, pneumonia, COVID-19, and drug overdose. Respiratory

failure can be fatal.

        31.     Ventilators can also be used in other circumstances, such as during surgery when

general anesthesia may interrupt normal breathing. The COVID-19 crisis has led to a significa nt

increase in the demand for ventilators.

        32.     A ventilator mechanically helps pump oxygen into a patient’s body. The air flows

through a tube that goes in the patient’s mouth and down his or her windpipe.

        33.     The following image from the National Institute of Health shows a typical ventila tor

and how it works:




                                                  7
                Case 2:05-mc-02025 Document 836 Filed 07/05/21 Page 8 of 27




          B.       PHILIPS PRODUCTS

          34.     CPAP and BiPAP machines and ventilators are big business. The global sleep apnea

devices market size was valued at $3.7 billion in 2020 and is expected to expand considerably in

the coming years. 2 The global ventilator market size was valued at $2.99 billion in 2019 3 , which

was before the COVID-19 pandemic created skyrocketing demand and global shortages.

          35.     Philips is a major manufacturer of CPAP machines, BiPAP machines, and

ventilators. Philips has sold millions of CPAP and BiPAP machines and ventilators in the United

States.

          36.     Philips’s primary line of CPAP/BiPAP machine products is the DreamStation line.

The original DreamStation launched in October 2015. Philips subsequently launched a more

compact version which it advertises as ideal for travel called the DreamStation Go.

          37.     The DreamStation products are among the bestselling sleep apnea devices on the

market.

          38.     Philips sells DreamStation products through its Western Pennsylvania based

subsidiary, Respironics (now Philips RS North America LLC), which Philips acquired in 2008.

          39.     Many of Philips’s CPAP and BiPAP machines and ventilators contain PE-PUR foam

in order to reduce sound made by the machine. As designed, air passes through this foam before it

is pumped into the patient’s airway. Some of the sound generated by the machine is then absorbed

by the foam.



 2 See https://www.grandviewresearch.com/industry-analysis/sleep-apnea-devices- market (last
 visited July 3, 2021).
 3 See https://www.alliedmarketresearch.com/mechanical-ventilators- market (last visited July 3,

 2021).


                                                  8
             Case 2:05-mc-02025 Document 836 Filed 07/05/21 Page 9 of 27




       40.     Sound reduction can be an attractive feature since patients operate these devices

while they (and their partners) are sleeping. In fact, the relative quiet of DreamStation products

factors prominently into Philips’s marketing. 4 Philips put out information that it extensively studied

and measured the amount of sound produced by DreamStation products. For example, Philips put

out the following infographic indicating DreamStation products are barely louder than a whisper:




       41.     On April 13, 2021, Philips announced that it was launching a next-generation model

of the DreamStation, called the DreamStation 2.

        C.      RECALL AND SERIOUS HEALTH RISKS

       42.     On April 26, 2021, less than two weeks after it announced the launch of the second-

generation, Philips announced the recall of first-generation DreamStation products due to concerns

about serious health risks.

        Philips has determined from user reports and testing that there are possible risks to
        users related to the sound abatement foam used in certain of Philips’ sleep and
        respiratory care devices currently in use. The risks include that the foam may


4 See
https://www.documents.philips.com/assets/20170523/62e4f43a1349489ba3cca77c0169c6ef.pdf
(last visited July 3, 2021).
                                                   9
             Case 2:05-mc-02025 Document 836 Filed 07/05/21 Page 10 of 27




        degrade under certain circumstances, influenced by factors including use of
        unapproved cleaning methods, such as ozone*), and certain environme nta l
        conditions involving high humidity and temperature. The majority of the affected
        devices are in the first-generation DreamStation product family.

       43.      On June 14, 2021, Philips issued a further statement about the possible health risks

stemming from deterioration of the PE-PUR foam:

        To date, Philips has produced millions of Bi-Level PAP, CPAP and mechanica l
        ventilator devices using the PE-PUR sound abatement foam. Despite a low
        complaint rate (0.03% in 2020), Philips determined based on testing that there are
        possible risks to users related to this type of foam. The risks include that the PE-
        PUR foam may degrade into particles which may enter the device’s air pathway
        and be ingested or inhaled by the user, and the foam may off-gas certain chemica ls.
        The foam degradation may be exacerbated by use of unapproved cleaning methods,
        such as ozone,** and high heat and high humidity environments may also
        contribute to foam degradation.

       44.      Philips further explained that it “has received reports of possible patient impact due

to foam degradation. The potential risks of particulate exposure include headache, irritatio n,

inflammation, respiratory issues, and possible toxic and carcinogenic effects. The potential risks of

chemical     exposure   due   to   off-gassing   include   headache,    irritation,   hypersensitivity,

nausea/vomiting, and possible toxic and carcinogenic effects.”

       45.      On the same day, Philips also issued “Clinical information for physicians,” which

explained that the foam breakdown “may lead to patient harm and impact clinical care.” Philips

warned doctors that the following symptoms and health effects can result:

        While there have been limited reports of headache, upper airway irritation, cough,
        chest pressure and sinus infection that may have been associated with the foam,
        based on lab testing and evaluations, it may be possible that these potential health
        risks could result in a wide range of potential patient impact, from transient
        potential injuries, symptoms and complications, as well as possibly serious injury
        which can be life-threatening or cause permanent impairment, or require medical
        intervention to preclude permanent impairment.




                                                  10
              Case 2:05-mc-02025 Document 836 Filed 07/05/21 Page 11 of 27




        46.      Deterioration of the foam can release harmful chemicals into the air that the

machines are pumping into patients’ lungs, including toluene diamine, toluene diisocyanate, and

diethylene glycol.

        47.      The National Institute for Occupational Safety and Health categorizes toluene

diisocyanate as “potential carcinogen.” The European Union considers toluene diisocyanate “highly

toxic” and has concluded that toluene diamine “cannot be considered safe for use.”

        48.      Philips disclosed that it “has received several complaints regarding the presence of

black debris/particles within the airpath circuit (extending from the device outlet, humidifier,

tubing, and mask).” The PE-PUR foam is black, and when it breaks down, it can release these

particles into the airpath.

        49.      Harmful gasses can also be released as the foam degrades, including dimethyl

diazine and Phenol, 2,6-bis (1,1-dimethylethyl)-4-(1-methylpropyl)-.

        50.      Philips admitted that these harmful substances can cause: “irritation and airway

inflammation, and this may be particularly important for patients with underlying lung diseases or

reduced cardiopulmonary reserve” and may lead to the following symptoms: “headache/dizziness,

irritation (eyes, nose, respiratory tract, skin), hypersensitivity, nausea/ vomiting, toxic and

carcinogenic effects,” as well as “adverse effects to other organs such as kidney and liver.”

        51.      Philips advised patients to stop using affected CPAP and BiPAP machines

immediately because of the potential health risks.

        52.      The statement also acknowledged that it may be too dangerous for patients using

affected ventilators to stop using them and more or less advised doctors to decide whether it was

more dangerous to take the patient off the ventilator or to leave the patient on the defective

ventilator.


                                                  11
             Case 2:05-mc-02025 Document 836 Filed 07/05/21 Page 12 of 27




       53.      The products affected by the recall include (“Recalled Products”):

        •    E30
        •    DreamStation ASV
        •    DreamStation ST, AVAPS
        •    SystemOne ASV4
        •    C Series ASV, S/T, AVAPs
        •    OmniLab Advanced Plus
        •    SystemOne (Q Series)
        •    DreamStation CPAP, Auto CPAP, BiPAP
        •    DreamStation Go CPAP, APAP
        •    Dorma 400, 500 CPAP
        •    REMStar SE Auto CPAP
        •    Trilogy 100 and 200
        •    Garbin Plus, Aeris, LifeVent
        •    A-Series BiPAP Hybrid A30
        •    A-Series BiPAP V30 Auto
        •    A-Series BiPAP A40
        •    A-Series BiPAP A30
       54.      Philips acknowledged that most of the devices it was recalling are still within the

“advised 5-year service life” of the products.

       55.      Philips has admitted that the recalled products are defective and unsafe and that

patients should stop using them immediately. Although still within what was supposed to be their

useful life, these products are now effectively useless.

       56.      Had Plaintiff and Class Members known about the defect and health risks, they

either would not have bought these products or would have paid significantly less for them. Plaintiff

and Class Members have all suffered economic injuries as a result of their purchase of Philips CPAP

and BiPAP machines and ventilators.


                                                  12
             Case 2:05-mc-02025 Document 836 Filed 07/05/21 Page 13 of 27




        D.      PHILIPS KNEW ABOUT THE DEFECT LONG BEFORE ISSUING THE
                RECALL

       57.      Although Philips did not disclose these health risks to its consumers or the general

public until 2021, Philips knew about these health risks much earlier.

       58.      As noted above, when Philips announced the recall, it acknowledged it had already

received complaints about black particles in the airways of the machines. The DreamStation line

first launched in 2015, and several of the affected models have been on the market even longer.

       59.      Online message boards, review sites, and social media contain many complaints

regarding black particles and foam degradation problems. Philips, like most companies, likely

monitors these online forums and would have learned about the problem years ago.

       60.      For example, Nick Dunn, who runs the YouTube channel “CPAP Reviews,”

reported as soon as the recall was announced that he had known about the foam issues for several

years because he monitors message boards and social media about CPAP machines.

       61.      The following are just a sampling of the online complaints.

       62.      In 2018, the user “trickyneedsleep” reported on apneaboard.com that, using the

DreamStation Auto, the filters turned black within three days of use.

       63.      In 2019, the user “WSHenry” reported on apneaboard.com in a thread entitled

“DreamStation Filter Contamination” that “both the pollen and ultra-fine filters in my machine were

clogged with black (Carbon?) particles. I also noted that water chamber was completely dry. There

were odd odors noted, and the water chamber was undamaged.” He explained that he had recently

cleaned the filters and that “[t]here was only a small amount of dust on the furniture, and the

machine and tubing is clean. I do not burn candles nearby, and the furnace is off. I do have the

window slightly opened, as is the case nearly year-round.” He asked: “Is it possible the

contamination is from the blower?”

                                                 13
              Case 2:05-mc-02025 Document 836 Filed 07/05/21 Page 14 of 27




        64.      In 2019, the user “Skogcat1” reported on apneaboard.com in a thread entitled “Black

sticky dust in CPAP machine” that, when using the REMStar Auto, there were “sticky black dust

particles” in the humidifier chamber.

        65.      In September 2020, Carol Nickerson posted on Facebook that she found a black

mold-like substance in the water reservoir of her Philips DreamStation.

        66.      In June 2021, shortly after the recall was announced, on a Reddit thread entitled

“Dreamstation Foam, user “BOSSHOG999” posted: “I was wondering what the hell those black

particles were in my tube.”

        67.      In addition to consumer complaints, Philip should have known about the foam

problems from its prerelease testing. Medical devices go through considerable testing and design

prior to release to the public.

        68.      As noted above, Philips’s own marketing dating back to at least 2017, indicates it

considered and studied the foam and noise reducing abilities extensively when designing the

product. 5

        69.      Furthermore,     Philips   already   claims   to know that the second-generatio n

DreamStation 2, which it launched just before the recall, is free from the foam degradation defect.

This strongly suggests that Philips was aware of and looked at the issue when developing the

DreamStation 2.

        70.      Despite knowing about the foam deterioration defect and related health hazards for

years, Philips did nothing to warn consumers, healthcare providers, or the public until very recently.




 5 See
 https://www.documents.philips.com/assets/20170523/62e4f43a1349489ba3cca77c0169c6ef.pdf
 (last visited July 3, 2021).
                                                      14
                Case 2:05-mc-02025 Document 836 Filed 07/05/21 Page 15 of 27




          71.      Furthermore, athough it has issued a “recall” of the affected products, Philips is not

actually repairing or replacing them. Philips has indicated it may take over a year before it can start

repairing or replacing consumers’ devices. Instead, Philips is using this as an opportunity to

encourage consumers to buy its second-generation products (at full price).

          72.      Unfortunately for patients who need to use these devices every day to stave off

serious health problems, waiting over a year for Philips to offer some sort of repair is not a realistic

option.

V.        EQUITABLE TOLLING OF STATUTES OF LIMITATIONS

          73.      The running of any statute of limitations has been equitably tolled by reason of

Defendants’ fraudulent concealment and/or omissions of critical safety information. Through its

affirmative misrepresentations and omissions, Philips actively concealed from Plaintiff and Class

Members the true risks associated with the Recalled Products.

          74.      As a result of Defendants’ actions, Plaintiff was unaware, and could not have

reasonably known or learned through reasonable diligence, that she had been exposed to the risks

and harms set forth herein and that those risks and harms were the direct and proximate result of

Defendants’ acts and omissions

VI.       CLASS ALLEGATIONS

          75.      This action is brought, and may properly proceed, as a class action, pursuant to Rule

23(a) and 23(b)(2) and (b)(3) of the Federal Rules of Civil Procedure. Plaintiff seeks certifica tio n

of a Class defined as follows (“Nationwide Class”):

                   Nationwide Class: All persons in the United States who have purchased a Recalled
                   Product other than for resale.

          In addition, or in the alternative, Plaintiff seeks certification of the following State Class:



                                                     15
             Case 2:05-mc-02025 Document 836 Filed 07/05/21 Page 16 of 27




                      Virginia Class: All persons in Virginia who have purchased a Recalled Product
                      other than for resale.

       76.       Excluded from the Class is Philips, its affiliates, employees, officers and directors,

and the Judge(s) assigned to this case. Plaintiffs reserve the right to modify, change, or expand

the class definitions if discovery and/or further investigation reveal that they should be expanded

or otherwise modified.

       77.       The rights of each member of the Class were violated in a similar fashion based upon

Defendants’ uniform actions and meet the requirements for a class action under Rule 23:

                      a.     Numerosity: Members of the Class are so numerous that their individ ua l

joinder is impracticable. Plaintiff is informed and believes that the proposed Class contains at least

millions     of individuals.     The Class is therefore sufficiently numerous        to make joinder

impracticable, if not impossible. The precise number of Class members is unknown to Plaintiff at

this time, but the Class members are readily ascertainable and can be identified by Defendants’

records.

                      b.     Existence and Predominance of Commons Questions of Fact and Law:

Common questions of law and fact exist as to all members of the Class. These questions

predominate over any questions affecting only individual Class members. These common legal

and factual questions include, without limitation:

                 i.          Whether the Recalled Products fail under the implied warranty of
                             usability;

               ii.           Whether Defendants were unjustly enriched by the sale of Recalled
                             Products;

               iii.          Whether Defendants     were negligent   in selling   the Recalled
                             Products;

               iv.           Whether Defendants failed to warn consumers regarding the risks of
                             the Recalled Products


                                                     16
          Case 2:05-mc-02025 Document 836 Filed 07/05/21 Page 17 of 27




             v.         Whether Defendants’ practices constitute unfair or deceptive acts or
                        practices under state consumer protection statutes;

             vi.        The appropriate nature of class-wide equitable relief; and

            vii.        The appropriate measurement of restitution and/or measure of
                        damages to Plaintiff and members of the Class.

These and other questions of law or fact which are common to the members of the Class

predominate over any questions affecting only individual members of the Class.

                   c.   Typicality: Plaintiff’s claims are typical of the claims of all members of the

Class who purchased the Recalled Products for personal use.

                   d.   Adequacy: Plaintiff is an adequate representative of the Class because her

interests do not conflict with the interests of the Class that she seeks to represent; she has retained

counsel competent and highly experienced in complex class action litigation and she intends to

prosecute this action vigorously. The interests of the Class will be fairly and adequately protected

by Plaintiff and her counsel.

                   e.   Superiority: A class action is superior to other available means of fair and

efficient adjudication of the claims of Plaintiff and the Class. The injury suffered by each Class

member is relatively small in comparison to the burden and expense of individual prosecution of

the complex and extensive litigation necessitated by Defendants’ conduct. It would be virtua lly

impossible for members of the Class to individually and effectively redress the wrongs done to

them. Even if the members of the Class could afford such individual litigation, the court system

could not. Individualized litigation presents a potential for inconsistent or contradictory judgments.

Individualized litigation also increases the delay and expense to all parties, and to the court system,

presented by the complex legal and factual issues of the case. By contrast, the class action device

presents far fewer management difficulties, and provides the benefits of single adjudication, an

economy of scale, and comprehensive supervision by a single court.

                                                  17
             Case 2:05-mc-02025 Document 836 Filed 07/05/21 Page 18 of 27




VII.    CAUSES OF ACTION

                                   COUNT I
                 BREACH OF THE IMPLIED WARRANTY OF USABILTIY

       78.      Plaintiff and the Class incorporate by reference all preceding paragraphs.

       79.      By operation of law, Defendants, as manufacturers of the Recalled Products and as

the providers of a limited warranty for the Recalled Products, impliedly warranted to Plaintiff and

the Class that the Recalled Products were usable for their ordinary and intended use.

       80.      Defendants breached the implied warranty of usability in connection with the sale

and distribution of the Recalled Products. At the point of sale, the Recalled Products while

appearing normal—contained defects as set forth herein rendering them unusable.

       81.      Defendants, their agents and their employees knew or should have known that the

Recalled Products suffer from a defect that causes negative health effects and/or places persons at

risk for negative health effects to such an extent that the products are unusable.

       82.      Defendants’ recall announcement instructs Class Members to not use Recalled

Products because of the health risks. This renders the products unusable and thus worthless.

       83.      Defendants have refused to provide appropriate warranty relief notwithstanding the

risks of using the Recalled Products. Plaintiff and the Class reasonably expected, at the time of

purchase, that the Recalled Products were usable for their ordinary and intended use.

       84.      Had Plaintiff and Class Members known they would not be able to use their Recalled

Products, they would not have purchased them or would have paid significantly less for them.

       85.      As a direct and proximate result of Defendants’ breach of the implied warranty of

usability, Plaintiff and the Class have sustained damages in an amount to be determined at trial.


                                   COUNT II
             BREACH OF THE IMPLIED WARRANTY OF MERCHANTABILITY

                                                  18
               Case 2:05-mc-02025 Document 836 Filed 07/05/21 Page 19 of 27




         86.      Plaintiff and the Class incorporate by reference all preceding paragraphs.

         87.      By operation of law, Defendants, as manufacturers of the Recalled Products and as

the providers of a limited warranty for the Recalled Products, impliedly warranted to Plaintiff and

the Class that the Recalled Products were of merchantable quality and safe for their ordinary and

intended use.

         88.      Defendants breached the implied warranty of merchantability in connection with the

sale and distribution of the Recalled Products. At the point of sale, the Recalled Products while

appearing normal—contained defects as set forth herein rendering them unsuitable and unsafe for

personal use.

         89.      Had Plaintiff and the Class known the Recalled Products were unsafe for use, they

would not have purchased them.

         90.      Defendants have refused to provide appropriate warranty relief notwithstanding the

risks of using the Recalled Products. Plaintiff and the Class reasonably expected, at the time of

purchase, that the Recalled Products were safe for their ordinary and intended use.

         91.      As a direct and proximate result of Defendants’ breach of the implied warranty of

merchantability, Plaintiff and the Class have sustained damages in an amount to be determined at

trial.

                                         COUNT III
                                BREACH OF EXPRESS WARRANTY

         92.      Plaintiff and the Class incorporate by reference all preceding paragraphs.

         93.      Defendants warranted the Recalled Products “shall be free from defects of

workmanship and materials and will perform in accordance with the product specifications for a

period of two (2) years from the date of sale.”


                                                    19
              Case 2:05-mc-02025 Document 836 Filed 07/05/21 Page 20 of 27




        94.      Defendants breached this express warranty in connection with the sale and

distribution of Recalled Products. At the point of sale, the Recalled Products while appearing

normal—contained immediate defects as set forth herein, rendering them unsuitable and unsafe for

personal use.

        95.      Had Plaintiff and the Class known the Recalled Products were unsafe for use, they

would not have purchased them.

        96.      Defendants have breached their warranty and refused to provide appropriate

warranty relief notwithstanding the risks of using the Recalled Products. Plaintiff and the Class

reasonably expected, at the time of purchase, that the Recalled Products were safe for their ordinary

and intended use.

        97.      As a direct and proximate result of Defendants’ breach of their express warranty,

Plaintiff and the Class have sustained damages in an amount to be determined at trial.


                                        COUNT IV
                           STRICT LIABILITY-FAILURE TO WARN

        98.      Plaintiff and the Class incorporate by reference all preceding paragraphs.

        99.      Defendants had a duty to warn Plaintiff and the Class members regarding the defect

and true risks associated with the Recalled Products.

        100.     Defendants failed to provide adequate warnings regarding the risks of the PE-PUR

foam.

        101.     Defendants had information regarding the true risks but failed to warn Plaintiff,

Class members, and their physicians to strengthen their warnings.

        102.     Despite Defendants’ obligation to unilaterally strengthen the warnings, Philips

instead chose to actively conceal this knowledge.


                                                   20
           Case 2:05-mc-02025 Document 836 Filed 07/05/21 Page 21 of 27




       103.    Plaintiff and Class Members would not have purchased, chosen, and/or paid for all

or part of the Recalled Products had they known the defect and risks of purchasing the product.

       104.    This defect proximately caused Plaintiff’s and Class members’ injuries which

include economic injuries, as well as headache, irritation, inflammation, respiratory issues, and

exposure to materials with toxic and carcinogenic effects.

       105.    Plaintiff and the Class suffered damages in an amount to be determined at trial.

                                        COUNT V
                             DESIGN DEFECT STRICT LIABILITY

       106.    Plaintiff and the Class incorporate by reference all preceding paragraphs.

       107.    The design of the Recalled Products, including but not limited to design and use of

the foam and the placement of the foam within the Recalled Product, was defective and

unreasonably dangerous, causing degradation and inhalation of the foam, which may cause

headaches, irritation, inflammation, respiratory issues, and exposure to materials with toxic and

carcinogenic effects.

       108.    The design of the Recalled Products and the foam rendered the Recalled Products

not reasonably fit, suitable, or safe for their intended purpose.

       109.    The dangers of the Recalled Products outweighed the benefits and rendered the

products unreasonably dangerous. Indeed, there are other CPAP and other machines that do not

use a similarly toxic foam that is subject to degradation, inhalation, and ingestions, such as

Defendants’ next-generation DreamStation machines.

       110.    Safer, alternative machines from other manufactures were available that did not

suffer from the defects as set forth herein and did not have an unreasonable risk of harm as with the

Recalled Products and their unsafe foam.

       111.    The risk benefit profile of the Recalled Products was unreasonable, and the products

                                                   21
           Case 2:05-mc-02025 Document 836 Filed 07/05/21 Page 22 of 27




should have had stronger and clearer warnings or should not have been sold in the market.

       112.    The Recalled Products did not perform as an ordinary consumer would expect.

       113.    Plaintiff and the Class suffered damages in an amount to be determined at trial.

                                      COUNT VI
                              NEGLIGENT FAILURE TO WARN

       114.    Plaintiff and the Class incorporate by reference all preceding paragraphs.

       115.    Defendants owed Plaintiff and Class Members a duty of care and to warn of any

risks associated with the Recalled Products. Defendants knew or should have known of the true

risks but failed to warn Plaintiff, Class members, and their doctors.

       116.    Defendants’ negligent breach of duty caused Plaintiff and Class members economic

damages and injuries in the form of headache, irritation, inflammation, respiratory issues, and

exposure to materials with toxic and carcinogenic effects

       117.    Plaintiff and Class members would not have purchased, chosen, and/or paid for all

or part of the Recalled Products had they known that the risks associated with purchasing the

product.

       118.    Plaintiff and the Class suffered damages in an amount to be determined at trial.

                                       COUNT VII
                                NEGLIGENT DESIGN DEFECT

       119.    Plaintiff and the Class incorporate by reference all preceding paragraphs.

       120.    Defendants negligently designed the Recalled Products. Philips owed Plaintiff a

duty to design the Recalled Products in a reasonable manner. The design of the Recalled Products,

including but not limited to design of the foam and the placement of the foam within the Recalled

Product, was defective and unreasonably dangerous, causing degradation and inhalation of the

foam, and causing headaches, irritation, inflammation, respiratory issues, and exposure to materials


                                                 22
           Case 2:05-mc-02025 Document 836 Filed 07/05/21 Page 23 of 27




with toxic and carcinogenic effects.

       121.    The design of the Recalled Products and the foam rendered the Recalled Products

not reasonably fit, suitable, or safe for their intended purpose.

       122.    The dangers of the Recalled Products outweighed the benefits and rendered the

products unreasonably dangerous. Indeed, there are other CPAP and other machines that do not

use a similarly toxic foam that is subject to degradation, inhalation, and ingestions, such as

Defendants’ next-generation DreamStation machines.

       123.    Safer, alternative machines from other manufactures were available which did not

have an unreasonable risk of harm as with the Recalled Products and their unsafe foam.

       124.    The risk benefit profile of the Recalled Products was unreasonable, and the products

should have had stronger and clearer warnings or should not have been sold in the market.

       125.    The Recalled Products did not perform as an ordinary consumer would expect.

       126.    Plaintiff and the Class suffered damages in an amount to be determined at trial.

                                          COUNT VIII
                                       NEGLIGENT RECALL

       127.    Plaintiff and the Class incorporate by reference all preceding paragraphs.

       128.    In issuing a voluntary recall, Philips assumed duties to Plaintiff and the Class to

exercise reasonable care in issuing and implementing the recall.

       129.    Philips breached its duties by failing to adequately warn Plaintiff and the Class of

the dangers associated with the use of the Recalled Products by refusing to promptly repair or

replace the Recalled Products.

       130.    As a direct result of Defendants’ breach of duty, Plaintiff and the Class have suffered

harm in an amount to be determined at trial.

                                             COUNT IX

                                                   23
           Case 2:05-mc-02025 Document 836 Filed 07/05/21 Page 24 of 27




           VIOLATIONS OF THE VIRGINIA CONSUMER PROTECTION ACT
                       VA. CODE ANN. §§ 59.1-196, et seq.
                                  On Behalf of the Virginia Class
       131.    Plaintiff and the Class incorporate by reference all preceding paragraphs.

       132.    Plaintiff brings this Count on behalf of the Virginia Class.

       133.    The Virginia Consumer Protection prohibits “(5) misrepresenting that goods or

services have certain quantities, characteristics, ingredients, uses, or benefits; (6) misrepresenting

that goods or services are of a particular standard, quality, grade, style, or model; … (8) advertising

goods or services with intent not to sell them as advertised …; [and] (14) using any other deception,

fraud, false pretense, false promise, or misrepresentation in connection with a consumer

transaction[.]” Va. Code Ann. § 59.1-200(A).

       134.    Philips is a “person” as defined by Va. Code Ann. § 59.1-198. The transactions

between Plaintiff and the other Class members on one hand and Philips on the other, leading to the

purchase of the Recalled Products by Plaintiff and the other Class members, are “consumer

transactions” as defined by Va. Code Ann. § 59.1-198, because the Recalled Products were

purchased primarily for personal, family or household purposes.

       135.    In the course of Philips’s business, it willfully failed to disclose and actively

concealed the defect and health risks as described above. Accordingly, Philips engaged in acts and

practices violating Va. Code Ann. § 59.1-200(A), including representing that Recalled Products,

including the DreamStation CPAP machine purchased by Plaintiff, have characteristics, uses,

benefits, and qualities which they do not have; representing that Recalled Products are safe when

they are not, representing that Recalled Products are of a particular standard and quality when they

are not; advertising Recalled Products with the intent not to sell them as advertised; and otherwise

engaging in conduct likely to deceive.

       136.    Philips’s actions as set forth above occurred in the conduct of trade or commerce.

       137.    Philips’s conduct proximately caused injuries to Plaintiff and the other Class

members.



                                                  24
           Case 2:05-mc-02025 Document 836 Filed 07/05/21 Page 25 of 27




       138.    Plaintiff and the other Class members were injured as a result of Philips’s conduct

in that Plaintiff and the other Class members overpaid for their Recalled Products and did not

receive the benefit of their bargain, and their Recalled Products are now worthless, and they must

now purchase new ones. These injuries are the direct and natural consequence of Philips’s

misrepresentations and omissions.

       139.    Philips actively and willfully concealed and/or suppressed the material facts

regarding the defective and unsafe nature of the Recalled Products, in whole or in part, with the

intent to deceive and mislead Plaintiff and the other Class members and to induce Plaintiff and the

other Class members to purchase Recalled Products at a higher price, which did not match the true

value. Plaintiff and the other Class members therefore seek treble damages.


                                              COUNT X
                                       UNJUST ENRICHMENT
                                          In the Alternative

       140.    Plaintiff and the Class incorporate by reference all preceding paragraphs.

       141.    Plaintiff and the Class members conferred a tangible and material economic benefit

upon Defendants by purchasing the Recalled Products. Plaintiff and Class members would not have

purchased, chosen and/or paid for all or part of Recalled Products had they known that they the true

risks of using the Recalled Products while Defendants cannot provide a timely repair or replacement

for the Recalled Products. Under these circumstances, it would be unjust and inequitable for

Defendants to retain the economic benefits they received at the expense of Plaintiff and the Class.

       142.    Failing to require Defendants to provide remuneration under these circumsta nces

would result in Defendants being unjustly enriched at the expense of Plaintiff and the Class

members who endure being exposed to the risk of developing serious medical conditions and can

no longer use their machines safely.



                                                 25
           Case 2:05-mc-02025 Document 836 Filed 07/05/21 Page 26 of 27




       143.     Defendants’ retention of the benefit conferred upon them by Plaintiff and the Class

would be unjust and inequitable.

         144.     Plaintiff and the Class suffered damages in an amount to be determined at trial.


                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff requests, individually and on behalf of the Class, that this Court:

                A.      determine that the claims alleged herein may be maintained as a class action

under Rule 23(a), (b)(2), and/or (b)(3) of the Federal Rules of Civil Procedure on behalf of the

Nationwide Class and State Class defined above, and designate Plaintiff as the class representative

and Plaintiffs’ counsel as counsel for the Nationwide Class and Virginia Class;

                B.      award equitable and injunctive relief, including but not limited to, requiring

Defendants to institute a medical monitoring program for Class members, restitution, and

disgorgement of profits;

                C.      award all actual, general, special, incidental, punitive, and consequentia l

damages to which Plaintiff and Class members are entitled;

                D.      award pre-judgment and post-judgment interest on such monetary relief;

                E.      award reasonable attorneys’ fees and costs; and

                F.      grant such further and other relief that this Court deems appropriate.


                                         JURY DEMAND

        Plaintiff and the Class demand a trial by jury on all issues so triable.

    Dated: July 5, 2021                            Respectfully Submitted,


                                                   By: /s/ Alex M. Kashurba
                                                   Steven A. Schwartz (PA ID No. 50579)
                                                   Benjamin F. Johns (PA ID No. 201373)


                                                  26
Case 2:05-mc-02025 Document 836 Filed 07/05/21 Page 27 of 27




                              Beena M. McDonald (PA ID No. 83315, pro
                              hac vice to be filed)
                              Alex M. Kashurba (PA ID No. 319003)
                              CHIMICLES SCHWARTZ KRINER &
                              DONALDSON-SMITH LLP
                              361 W. Lancaster Avenue
                              Haverford, PA 19041
                              Tel: (610) 642-8500
                              Fax: 610-649-3633
                              sas@chimicles.com
                              bfj@chimicles.com
                              bmm@chimicles.com
                              amk@chimicles.com




                             27
